ACCEPTED
                                                                              12-15-00121-CV
                                                                 TWELFTH COURT OF APPEALS
                                                                               TYLER, TEXAS
                                                                         7/31/2015 3:40:32 PM
                                                                                CATHY LUSK
                                                                                       CLERK

                      No. 12-15-00121-CV
__________________________________________________________________
                                                         FILED IN
                     IN THE COURT OF APPEALS      12th COURT   OF APPEALS
                                                       TYLER, TEXAS
               FOR THE TWELFTH DISTRICT OF TEXAS
                                                  7/31/2015 3:40:32 PM
                           TYLER, TEXAS
                                                       CATHY S. LUSK
__________________________________________________________________
                                                           Clerk


          GARRY L. ROLLINS AND CARLA D. ROLLINS,
                         Appellants

                                    V.

                      TEXAS COLLEGE AND
        MPF INVESTMENTS, LLC D/B/A "A-1 RENT ALL,"
                             Appellees
__________________________________________________________________

                     Appeal from Cause No. 13-3353-A
              In the 7th District Court of Smith County, Texas
__________________________________________________________________

               APPELLANTS’ UNOPPOSED MOTION
                TO EXTEND TIME TO FILE BRIEF
        DUE TO CORRECTION AND SUPPLEMENTATION
                           OF RECORD
_____________________________________________________________

                 EXPEDITED RULING REQUESTED

TO THE HONORABLE COURT OF APPEALS:

     Appellants, Gary L. Rollins and Carla Rollins request an

extension of time to file Appellant’s Opening Brief and would shows

as follows:
     Appellees are Texas College and MPF Investments, LLC d/b/a

“A-1 Rent All." The current deadline to file Appellants Opening Brief

is August 10, 2015.         Appellant requests an extension of the

deadline to file the Appellants Opening Brief, extending the time

until September 10, 2015. One prior extension to file Appellant’s

Opening Brief has been granted. There is no 15 day limit after the

deadline for filing this motion. Pursuant to Texas Rule of Appellate

Procedure 38.6(d) this Court may grant this extension request.

1.   THE RECORD IS STILL INCORRECT

     Appellants need additional time to file Appellant’s Opening

Brief because the record is still incomplete and in need of

supplementation and correction. On July 6, Appellants filed their

first unopposed motion to correct the record. See, FIRST UNOPPOSED

MOTION   FOR   EXTENSION (Exhibit “A”). Ultimately, this Court granted

the motion and ordered the trial court clerk to file a corrected

record by July 29, 2015. See ORDER GRANTING MOTION        TO   CORRECT

RECORD (Exhibit “B”).

     The trial court clerk did not file the corrected record on July

29, 2015. Instead, the trial court clerk, requested additional time

due to “UNFORSEEN REASONS.” See TRIAL COURT CLERK’S REQUEST
FOR   EXTENSION (Exhibit “C”).      This Court granted the request

yesterday.    See Order Granting Trial Clerks Request to Extend

(Exhibit “D”). It extended the deadline for the trial court clerk to file

a corrected record to and including August 31, 2015.

2.    THE RECORD IS STILL INCOMPLETE

      During the same time period, the Appellant and one Appellee,

MPF Investments, had requested supplementation of the record.

See FORMAL REQUEST     TO   SUPPLEMENT RECORD and CROSS DESIGNATION

OF   MPF (Exhibits “E” and “F”).     It was assumed (and has been

requested) that the trial court clerk would file the corrected record

and the supplemental record as one complete filing on July 29,

2015. However, due to the extension given to the trial court clerk,

neither a corrected nor supplemented record has been filed. Thus,

many documents necessary for reference by both parties are still

missing from the record.

3.    GRANTING THIS MOTION WILL BENEFIT THE PROCESS.

      If Appellant is forced to file its leading brief on the current due

date of August 10, 2015, it will necessarily be filed prior to the filing

of the corrected record, which is now not due to be filed with this

Court until August 31, 2015. As a result, Appellant will be forced
to   use   unofficial   and   differently   paginated   versions   of   the

documents from the record. This will require using references that

will be different from the official record bookmarks, and create

confusion.    However, because the official corrected record will be

filed by the dates on which the Appellees briefs will be due, those

briefs will necessarily have citations to the official corrected record.

Thus, the Appellees cited documents will have different names and

page references from those in Appellants’ brief. This will increase

the workload on this Court because the briefs of the parties will be

riddled with differing references to the same documents. This can

be avoided by granting this motion.         If the motion is granted the

record will be clean, complete, and consistent for all parties and the

Court.

4.    GRANTING THIS “UNOPPOSED” MOTION WILL PREJUDICE NO ONE.

      This motion is unopposed. Granting this motion will prejudice

no one.    This motion does not seek undue delay.         It requests an

extension to merely ten days after the date on which official

corrected and supplemented record should be filed.
     WHEREFORE, Appellants pray that the Court grant this

unopposed request and extend the deadline for Appellants to file

their opening brief to and including September 10, 2015.


                         Respectfully submitted,

                         /s/ Ernesto D. Sigmon

                         Ernesto D. Sigmon
                         State Bar No. 24010397
                         LAW OFFICES OF ERNESTO D. SIGMON
                         WALKER SIGMON LAW
                         416 West Saulnier Street
                         Houston, Texas 77019
                         214/395-1546 (Telephone)
                         713/485-6056 (Facsimile)
                         esigmon@esigmon.com

                         ATTORNEY FOR APPELLANTS,
                         GARRY L. ROLLINS AND CARLA D.
                         ROLLINS
                 CERTIFICATE OF CONFERENCE
     I certify that I have conferred with lead appellate counsel for

Texas College and MPF Investments, LLC by phone and by e-mail

on the following occasions:

• July 31, 2015, by email with copy of this motion. On July 31st,

2015 they both advised me that they were unopposed to this

motion,



                          /s/ Ernesto D. Sigmon

                          Ernesto D. Sigmon
                          State Bar No. 24010397
                          LAW OFFICES OF ERNESTO D. SIGMON
                          SIGMON LAW, PLLC
                          416 West Saulnier Street
                          Houston, Texas 77019
                          214/395-1546 (Telephone)
                          713/485-6056 (Facsimile)
                          esigmon@esigmon.com

                          ATTORNEY FOR APPELLANTS,
                          GARRY L. ROLLINS AND CARLA D.
                          ROLLINS
                   CERTIFICATE OF SERVICE
     I certify that on July 31st, 2015, I served a copy of Appellants’

Motion to Extend Time to File Appellants’ Brief on the parties listed

below by electronic service and that the electronic transmission was

reported as complete. My e-mail address is esigmon@esigmon.com.


                          /s/ Ernesto D. Sigmon

                          Ernesto D. Sigmon
                          State Bar No. 24010397
                          LAW OFFICES OF ERNESTO D. SIGMON
                          SIGMON LAW, PLLC
                          416 West Saulnier Street
                          Houston, Texas 77019
                          214/395-1546 (Telephone)
                          713/485-6056 (Facsimile)
                          esigmon@esigmon.com

                          ATTORNEY FOR APPELLANTS,
                          GARRY L. ROLLINS AND CARLA D.
                          ROLLINS


Greg Smith
Texas Bar No. 18600600
Nolan D. Smith
Texas Bar No. 24075632
RAMEY & FLOCK, P.C.
100 E. Ferguson, Suite 500
Tyler, Texas 75702
Telephone: 903-597-3301
Facsimile: 903-597-2413

Mr. Trey Yarbrough
YARBROUGH WILCOX GUNTER, PLLC
100 East Ferguson, Suite 1015
Tyler, Texas 75702
Fax: 903.595.0191

Levon G. Hovnatanian
Texas Bar No. 10059825
hovnatanian@mdjwlaw.com
lonergan@mdjwlaw.com
MARTIN, DISIERE, JEFFERSON &
WISDOM, L.L.P.
808 Travis, 20th Floor
Houston, Texas 77002
(713) 632-1700 – Telephone
(713) 222-0101 – Facsimile

Todd M. Lonergan
Texas Bar No. 12513700
lonergan@mdjwlaw.com
808 Travis, 20th Floor
Houston, Texas 77002
(713) 632-1700 – Telephone
(713) 222-0101 – Facsimile

Ryan K. Geddie
Texas Bar No. 24055541
geddie@mdjwlaw.com
MARTIN, DISIERE, JEFFERSON &
WISDOM, L.L.P.
Tollway Plaza One
16000 N. Dallas Parkway, Suite 800
Dallas, Texas 75248
(214) 420-5500 – Telephone
(214) 420-5501 – Facsimile
Exhibit  “A”
                                                                                             ACCEPTED
                                                                                         12-15-00121-CV
                                                                            TWELFTH COURT OF APPEALS
                                                                                          TYLER, TEXAS
                                                                                    7/6/2015 12:15:27 PM
                                                                                           CATHY LUSK
                                                                                                  CLERK

                      No. 12-15-00121-CV
__________________________________________________________________
                                                                          FILED  IN
                     IN THE COURT OF APPEALS      12th  COURT  OF  APPEALS
                                                                  TYLER,  TEXAS
               FOR THE TWELFTH DISTRICT OF TEXAS
                                                  7/6/2015  12:15:27  PM
                           TYLER, TEXAS
                                                                  CATHY  S.  LUSK
__________________________________________________________________
                                                                                  Clerk


            GARRY L. ROLLINS AND CARLA D. ROLLINS,
                           Appellants

                                        V.

                      TEXAS COLLEGE AND
        MPF INVESTMENTS, LLC D/B/A "A-1 RENT ALL,"
                             Appellees
__________________________________________________________________

                       Appeal from Cause No. 13-3353-A
                In the 7th District Court of Smith County, Texas
__________________________________________________________________

               APPELLANTS’ UNOPPOSED MOTION
        TO EXTEND TIME TO FILE APPELLANTS’ BRIEF
_____________________________________________________________

                   EXPEDITED RULING REQUESTED

TO THE HONORABLE COURT OF APPEALS:

      Appellants, Gary L. Rollins and Carla Rollins request an

extension of time to file Appellant’s Opening Brief and would shows

as follows:

      Appellees are Texas College and MPF Investments, LLC d/b/a

“A-1 Rent All." The current deadline to file Appellants Opening Brief
is July 10, 2015.     Appellant requests an additional 30 days to file

the Appellants Opening Brief, extending the time until August 10,

2015 (the Monday after the expiration of 30 days from July 10,

2015).    No prior extensions to file Appellant’s Opening Brief have

been requested. There is no 15 day limit after the deadline for filing

this motion. Pursuant to Texas Rule of Appellate Procedure 38.6(d)

this Court may grant this extension request.

        Appellants need additional time to file Appellant’s Opening

Brief    because    the   record   is   incomplete   and        in   need     of

supplementation and correction.         A copy of Appellants’ Motion to

Supplement the Clerk’s Record is attached hereto (Exhibit “A”).

        First, the record is missing 4 necessary documents.              These

missing documents were discovered by Appellants while preparing

their brief. Three of these documents were designated for inclusion

by Appellants, but were not filed as part of the record by the clerk.

The fourth document is cross-designated by Appellee, MPF

Investments LLC.      However, due to the tardiness of MPF’s cross-

designation the fourth document is not in the record either.

        The   undersigned   discussed    the   absence     of    these      four

documents with the trial court clerk and was informed that due to
the July 4th holiday, the matter would be handled on Tuesday, July

7, 2015 (only 3 days prior to the filing deadline.)      A copy of

correspondence to the trial court clerk requesting supplementation

of the record with such documents, is attached as exhibit “B”.

Attached as Exhibit “C” is a copy of e-mail correspondence with the

trial court clerk confirming the timeline. Obviously, it is unlikely

that the record will be properly supplemented prior to Appellants’

briefing deadline.

     Second,    numerous    additional   documents    were   cross-

designated for inclusion by Appellee, MPF Investments, LLC. The

cross designation was filed just recently and received by the

undersigned just yesterday, long after the clerk’s record had been

completed and filed.    A copy of the tardy cross designation is

attached as exhibit “D.”   The designation specified a number of

documents which suggest additional areas of briefing will be

required. Thus, in order to avoid confusion and inaccuracy in the

briefs, the clerk’s record page numbers should be assigned to these

key documents, prior to briefing.

     Appellants do not object to the tardy designation. Appellants

simply desire for the record to be complete with proper volume and
page references prior to drafting and filing their opening brief.

Extending the deadline 30 days will accommodate all parties, by

giving the trial clerk ample time to insure that the clerk’s record is

complete   and    contains     all   documents   requested.   Granting

additional time will not prejudice any party, but simply insure the

record is complete.

     Wherefore, Appellants pray that the Court grant this request

and extend the deadline for Appellants’ to file their opening brief for

30 days, extending the time until August 10, 2015 (the Monday

after the expiration of 30 days from July 10).

                             Respectfully submitted,

                             /s/ Ernesto D. Sigmon

                             Ernesto D. Sigmon
                             State Bar No. 24010397
                             LAW OFFICES OF ERNESTO D. SIGMON
                             WALKER SIGMON LAW
                             416 West Saulnier Street
                             Houston, Texas 77019
                             214/395-1546 (Telephone)
                             713/485-6056 (Facsimile)
                             esigmon@esigmon.com

                             ATTORNEY FOR APPELLANTS,
                             GARRY L. ROLLINS AND CARLA D.
                             ROLLINS
                 CERTIFICATE OF CONFERENCE


     I certify that I have attempted to confer with lead counsel for

Texas College and MPF Investments, LLC by phone and by e-mail

on the following occasions:

  • July 3, 2015, by phone and then by email.               I initially

     attempted to contact lead trial counsel for the parties (i.e.

     Messrs. Yarbrough and Geddie).      I got email responses from

     both lawyers directing me to include lead appellate counsel on

     all correspondence going forward.

  • On July 4, 2015 I sent written correspondence to Messrs.

     Smith and Hovnatanian (both lead appellate counsel) with trial

     counsel cc’d.   In the correspondence, I asked the lawyers to

     consider the merit and substance of the motions as well as my

     rationale for filing them.   I also invited opposing counsel to

     advise me at their earliest of their position on the motions.

  • On July 6, 2015 I called Mr. Smith and Mr. Hovnatanian by

     phone. Mr. Hovnatanian advised me that he is unopposed to

     the motion to extend the filing deadline. I was unable to reach

     Mr. Smith and emailed him at 11;29 a.m. regarding the
motion. Nolan Smith contacted me by phone at 11:57 a.m. on

behalf of his colleague Greg Smith, advising me that he too is

unopposed to the motion to extend the brief filing deadline.




                     /s/ Ernesto D. Sigmon

                     Ernesto D. Sigmon
                     State Bar No. 24010397
                     LAW OFFICES OF ERNESTO D. SIGMON
                     WALKER SIGMON LAW
                     416 West Saulnier Street
                     Houston, Texas 77019
                     214/395-1546 (Telephone)
                     713/485-6056 (Facsimile)
                     esigmon@esigmon.com

                     ATTORNEY FOR APPELLANTS,
                     GARRY L. ROLLINS AND CARLA D.
                     ROLLINS
                   CERTIFICATE OF SERVICE
     I certify that on July 6, 2015, I served a copy of Appellants’

Motion to Extend Time to File Appellants’ Brief on the parties listed

below by electronic service and that the electronic transmission was

reported as complete. My e-mail address is esigmon@esigmon.com.


                          /s/ Ernesto D. Sigmon

                          Ernesto D. Sigmon
                          State Bar No. 24010397
                          LAW OFFICES OF ERNESTO D. SIGMON
                          SIGMON LAW, PLLC
                          416 West Saulnier Street
                          Houston, Texas 77019
                          214/395-1546 (Telephone)
                          713/485-6056 (Facsimile)
                          esigmon@esigmon.com

                          ATTORNEY FOR APPELLANTS,
                          GARRY L. ROLLINS AND CARLA D.
                          ROLLINS
Greg Smith
Texas Bar No. 18600600
Nolan D. Smith
Texas Bar No. 24075632
RAMEY & FLOCK, P.C.
100 E. Ferguson, Suite 500
Tyler, Texas 75702
Telephone: 903-597-3301
Facsimile: 903-597-2413

Mr. Trey Yarbrough
YARBROUGH WILCOX GUNTER, PLLC
100 East Ferguson, Suite 1015
Tyler, Texas 75702
Fax: 903.595.0191

Levon G. Hovnatanian
Texas Bar No. 10059825
hovnatanian@mdjwlaw.com
lonergan@mdjwlaw.com
MARTIN, DISIERE, JEFFERSON &
WISDOM, L.L.P.
808 Travis, 20th Floor
Houston, Texas 77002
(713) 632-1700 – Telephone
(713) 222-0101 – Facsimile

Todd M. Lonergan
Texas Bar No. 12513700
lonergan@mdjwlaw.com
808 Travis, 20th Floor
Houston, Texas 77002
(713) 632-1700 – Telephone
(713) 222-0101 – Facsimile

Ryan K. Geddie
Texas Bar No. 24055541
geddie@mdjwlaw.com
MARTIN, DISIERE, JEFFERSON &
WISDOM, L.L.P.
Tollway Plaza One
16000 N. Dallas Parkway, Suite 800
Dallas, Texas 75248
(214) 420-5500 – Telephone
(214) 420-5501 – Facsimile
!
!
!
!
!
!
!
!
!
!
    EXHIBIT!A!
        !
        !
        !
        !
        !
        !
        !
        !
                      No. 12-15-00121-CV
__________________________________________________________________

                       IN THE COURT OF APPEALS
                  FOR THE TWELFTH DISTRICT OF TEXAS
                             TYLER, TEXAS
__________________________________________________________________

          GARRY L. ROLLINS AND CARLA D. ROLLINS,
                         Appellants

                                    V.

                      TEXAS COLLEGE AND
        MPF INVESTMENTS, LLC D/B/A "A-1 RENT ALL,"
                             Appellees
__________________________________________________________________

                     Appeal from Cause No. 13-3353-A
              In the 7th District Court of Smith County, Texas
__________________________________________________________________

                      APPELLANTS’ MOTION
      TO CORRECT AND SUPPLEMENT CLERK’S RECORD
_____________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

     Appellants, Gary L. Rollins and Carla Rollins request that this

Court issue a letter directing the trial court clerk to correct and

supplement the clerk’s record and to re-file the record in proper

format and would shows as follows:

     Appellees are Texas College and MPF Investments, LLC d/b/a

“A-1 Rent All."
1.     OMITTED ITEMS

       Texas Rule of Appellate Procedure 34.5(c)(1) provides:

            (c) Supplementation.
             (1) If a relevant item has been omitted from the clerk's
       record, the trial court, the appellate court, or any party may by
       letter direct the trial court clerk to prepare, certify, and file in
       the appellate court a supplement containing the omitted item.

Tex. R. App. P. 34.5(c)(1).

     A. APPELLANTS’ FOUR ITEMS

       During the process of preparing their brief, Appellants

discovered that four (4) relevant documents have been omitted from

the clerk’s record. They are:

       1.   “Plaintiffs’ Motion to Reconsider its Ruling On Defendant
            MPF Investments, LLC D/B/A A-1 Rent All’s Traditional
            and No Evidence Motion for Summary Judgment and
            Objections to Plaintiffs’ Summary Judgment Evidence”
            (with attached exhibits and affidavit from Dr. Samuel
            Barnett) (filed March 2, 2015).


       2.   "Defendant MPF Investments, LLC’s Response in
            Opposition to Plaintiffs’ Motion to Reconsider the Court’s
            Ruling on Defendant’s Traditional and “No Evidence”
            Motion for Summary Judgment” (filed March 19, 2015)



       3.   "Order Denying Plaintiffs’ Motion to Reconsider the
            Court’s Ruling on Defendant’s Traditional and No
            Evidence Motion for Summary Judgment (Texas College)"
            (issued by the trial court on March 17, 2015)
     4.    "Order Denying Plaintiffs’ Emergency Motion to reopen
           Summary Judgment Record and Request for Leave to
           Supplement Evidence” (issued by the trial court on
           March 17, 2015).

Items 1, 3, and 4, were designated by Appellant for inclusion in the

record prior to the date on which the clerk’s record was filed. See

APPELLANT’S DESIGNATION    OF ITEMS TO BE INCLUDED IN   CLERK’S RECORD

(Exhibit “A”). Item 2 was inadvertently omitted by Appellants from

their designation. However the same document was recently cross-

designated    by   Appellee   MPF   Investments    LLC.       See    MPF

INVESTMENTS, LLC’S CROSS-DESIGNATION    OF ITEMS FOR    CLERK’S RECORD

(Exhibit “B”). However, due to the tardiness of MPF’s cross-

designation item 2 is not in the record either.

     The     undersigned   discussed   the   absence    of   these   four

documents with the trial court clerk and was informed that due to

the July 4th holiday, the matter would be handled on Tuesday, July

7, 2015, only 3 days prior to the deadline for Appellants to file their

opening brief.     This motion is being filed concurrently with

APPELLANTS’ MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF (Exhibit

“C.”) A copy of correspondence to the trial court clerk requesting
supplementation of the record with such documents, is attached as

exhibit “D”.    Attached as Exhibit “E” is a copy of e-mail

correspondence with the trial court clerk confirming the effort to

locate these documents.

     These four items are relevant to this appeal. Although a letter

request from Appellees has already been sent to the trial clerk, this

motion is filed out of an abundance of caution with respect to these

four items. Appellants request this Court to direct the trial clerk to

include these items in a supplemental record.

  B. MPF’S 30 ADDITIONAL DESIGNATED ITEMS

     Thirty (30) documents (including item 2 from the list above)

were cross-designated for inclusion by Appellee, MPF Investments,

LLC. The cross-designation was filed just recently and received by

the undersigned just yesterday, long after the clerk’s record had

been completed and filed.      See MPF INVESTMENTS, LLC’S CROSS-

DESIGNATION OF ITEMS FOR CLERK’S RECORD (Exhibit “B”).

     Appellants do not object to the late cross designation, but

merely seek to have this Court insure the designation is also

fulfilled by the trial court clerk. This can be accomplished by the

issuance of a letter from this Court directing the inclusion of such
items in the recently requested supplemental record.            Such an

action will group both the Appellants’ and Appellees’ recent

requests together, insuring they will both end up in 1 supplemental

record. This will avoid multiplicity of effort by the trial court clerk.

2.   DEFECTS IN THE RECORD

     Texas Rule of Appellate Procedure 34.5 (d) provides:

     (d) Defects or Inaccuracies. If the clerk's record is defective or
     inaccurate, the appellate clerk must inform the trial court
     clerk of the defect or inaccuracy and instruct the clerk to
     make the correction.
Tex. R. App. P. 34.5(d).

     In preparing their brief, Appellants’ have determined that the

vast majority of the items included in the current clerk’s record are

not text-searchable, and not bookmarked at the first page.           This

format is required by the Texas Supreme Court’s Order Directing

the form of the Appellate Record, Rule 1.2 which reads:

           1.2. Filing an Electronic Clerk's Record.
          Unless the clerk receives permission from the appellate
     court to file the record in paper form, the clerk must file the
     record electronically. When filing a clerk's record in electronic
     form, the trial court clerk must:
         (a) file each computer file in text-searchable Portable
     Document Format (PDF);
          (b) create electronic bookmarks to mark the first page of
     each document in the clerk's record; ….
Tex. R. App. P. Appendix C.

     Below is an exemplar of how the bookmarks (on the left in

grey) are supposed to appear.      This exemplar was taken from a

clerk training video provided on this Court’s website:




The exemplar clearly shows each document bookmarked with a

separate descriptive title.

     Below is a view of the clerk’s record vol. 1 in this case:
By looking at the left, one can clearly see that the entire volume is

marked with only one book mark, when in fact, the volume contains

many separate documents.      This is evidenced by the clerk’s own

index for volume 1 shown below:
     Appellant requests this Court to order the trial court clerk to

bookmark the individual documents. Because each party is

required to furnish a bookmarked Appendix with its brief, this will

eliminate inconsistencies in the appendices of the parties, and

eliminate undue burden of document conversion on the part of the

Appellants.

     Furthermore, although Appellant is unable to represent the

problem graphically, the documents contained in the record are not

text-searchable   as   required   by   the   Supreme   Court’s   order.

Appellants request this Court to order the trial court clerk to file

the record (to the extent feasible) in text-searchable format.   Again,

this will reduce the burden on the Appellants and Appellees when

creating their appendices for this Court, which must be text-

searchable as well.    This Courts website has a video which can be

of great use by the clerk in learning how to make the record comply

with the Supreme Court’s order:

     http://www.txcourts.gov/12thcoa/practice-before-the-

     court/electronic-filing/clerks-and-court-reporters.aspx

It is suggested that this Court direct the clerk to comply with the

video in preparing the record.
     WHEREFORE, Appellants pray that this Court: (1) send a

letter instruction to the trial court clerk, directing the trial court

clerk to include the four (4) items listed above and the thirty (30)

items   designated   by   Appellee,   MPF   Investments,   LLC   in   a

supplemental record to be filed with this court, and (2) direct the

trial court clerk by order to refile the original record and the

supplemental record with the requisite bookmarks in a text-

searchable format as required by the Texas Supreme Court.

                           Respectfully submitted,

                           /s/ Ernesto D. Sigmon

                           Ernesto D. Sigmon
                           State Bar No. 24010397
                           LAW OFFICES OF ERNESTO D. SIGMON
                           WALKER SIGMON LAW
                           416 West Saulnier Street
                           Houston, Texas 77019
                           214/395-1546 (Telephone)
                           713/485-6056 (Facsimile)
                           esigmon@esigmon.com

                           ATTORNEY FOR APPELLANTS,
                           GARRY L. ROLLINS AND CARLA D.
                           ROLLINS
               CERTIFICATE OF CONFERENCE

    I certify that I have attempted to confer with lead counsel for

Texas College and MPF Investments, LLC by phone and by e-mail

on the following occasions: July 3, 2015, but counsel has not

responded to my attempts.



                         /s/ Ernesto D. Sigmon

                         Ernesto D. Sigmon
                         State Bar No. 24010397
                         LAW OFFICES OF ERNESTO D. SIGMON
                         WALKER SIGMON LAW
                         416 West Saulnier Street
                         Houston, Texas 77019
                         214/395-1546 (Telephone)
                         713/485-6056 (Facsimile)
                         esigmon@esigmon.com

                         ATTORNEY FOR APPELLANTS,
                         GARRY L. ROLLINS AND CARLA D.
                         ROLLINS
                      CERTIFICATE OF SERVICE
     I certify that on July 3, 2015, I served a copy of Appellants’

Motion to Correct and Supplement Clerk’s Record on the parties

listed   below   by   electronic   service   and    that   he   electronic

transmission was reported as complete.             My e-mail address is

esigmon@esigmon.com.


                            /s/ Ernesto D. Sigmon

                            Ernesto D. Sigmon
                            State Bar No. 24010397
                            LAW OFFICES OF ERNESTO D. SIGMON
                            WALKER SIGMON LAW
                            416 West Saulnier Street
                            Houston, Texas 77019
                            214/395-1546 (Telephone)
                            713/485-6056 (Facsimile)
                            esigmon@esigmon.com

                            ATTORNEY FOR APPELLANTS,
                            GARRY L. ROLLINS AND CARLA D.
                            ROLLINS


Greg Smith
Texas Bar No. 18600600
Nolan D. Smith
Texas Bar No. 24075632
RAMEY & FLOCK, P.C.
100 E. Ferguson, Suite 500
Tyler, Texas 75702
Telephone: 903-597-3301
Facsimile: 903-597-2413
Mr. Trey Yarbrough
YARBROUGH WILCOX GUNTER, PLLC
100 East Ferguson, Suite 1015
Tyler, Texas 75702
Fax: 903.595.0191

Levon G. Hovnatanian
Texas Bar No. 10059825
hovnatanian@mdjwlaw.com
lonergan@mdjwlaw.com
MARTIN, DISIERE, JEFFERSON &
WISDOM, L.L.P.
808 Travis, 20th Floor
Houston, Texas 77002
(713) 632-1700 – Telephone
(713) 222-0101 – Facsimile

Todd M. Lonergan
Texas Bar No. 12513700
lonergan@mdjwlaw.com
808 Travis, 20th Floor
Houston, Texas 77002
(713) 632-1700 – Telephone
(713) 222-0101 – Facsimile

Ryan K. Geddie
Texas Bar No. 24055541
geddie@mdjwlaw.com
MARTIN, DISIERE, JEFFERSON &
WISDOM, L.L.P.
Tollway Plaza One
16000 N. Dallas Parkway, Suite 800
Dallas, Texas 75248
(214) 420-5500 – Telephone
(214) 420-5501 – Facsimile
    !
    !
    !
    !
    !
    !
    !
EXHIBIT!B!
    !
    !
    !
    !
    !
    !
    !
    !
    !
    !
    !
                             SIGMON LAW, PLLC
                                  2929 Allen Parkway - Suite 200
                                        Houston, TX 77019
                              (Tel) 214.395.1546 · (Fax) 713.485.6056
                                      esigmon@esigmon.com


                                           July 2, 2015

VIA EMAIL
Linda Rhymes
Smith County District Clerk - Appeals
100 North Broadway
Room 204
Tyler, Texas 75702


Re:            Formal Request to Supplement the Clerk’s Record in Gary L. Rollins and Carla
               D. Rollins v. Texas College et. al., in the 7th Judicial District of Smith, County
               Texas.

Dear Ms. Rhymes:

On May 8th, 2015 our office filed a request for mandatory items to be included in the Clerk’s
record of this matter. We recently discovered that the following items are missing from the
record:

       1) “Plaintiffs’ Motion to Reconsider its Ruling On Defendant MPF
       Investments, LLC D/B/A A-1 Rent All’s Traditional and No Evidence
       Motion for Summary Judgment and Objections to Plaintiffs’ Summary
       Judgment Evidence” (with attached exhibits and affidavit from Dr. Samuel
       Barnett)

       2) "Defendant MPF Investments, LLC’s Response in Opposition to
       Plaintiffs’ Motion to Reconsider the Court’s Ruling on Defendant’s
       Traditional and “No Evidence” Motion for Summary Judgment”

       3) "Order Denying Plaintiffs’ Motion to Reconsider the Court’s Ruling on
       Defendant’s Traditional and No Evidence Motion for Summary Judgment
       (Texas College)"

       4) "Order Denying Plaintiffs’ Emergency Motion to reopen Summary
       Judgment Record and Request for Leave to Supplement Evidence”

Item #1 was electronically filed on March 2, 2015. While I did not save a file stamped copy of
the lead document once accepted, I am including a screen shot of the accepted submission for
ease of reference (unfortunately the links to the actual documents have expired). Please note that
the exhibits to the motion are also listed below:

______________________________________________________________________________
Counsel Geddie Ltr 8.12.14
Ms. Linda Rhymes
July 2, 2015
Page 2 of 3




Item #2 was cross-designated by defendant MPF on June 29, 2015 but does not appear in the
record.

Items #3 and #4 are attached for reference as requested (filed stamped photocopies taken from
our file).

Pursuant to Texas Rule of Appellate Procedure 34.5, this correspondence serves as a formal
request that you prepare, certify and file in the appellate court a supplement containing the
omitted items referenced above.

We greatly appreciate your assistance in this matter. Please do not hesitate if you have any
questions or concerns. Thank you in advance.

Sincerely,

/s/Ernesto D. Sigmon
Ernesto D. Sigmon
Sigmon Law, PLLC
2929 Allen Parkway
Suite 200
Houston, TX 77019

Attorney for Plaintiffs/Appellants
______________________________________________________________________________
Clerk Ltr 7.2.15
    !
    !
    !
    !
    !
    !
    !
    !
    !
EXHIBIT!C!
    !
    !
    !
    !
    !
    !
    !
    !
    !
  From:    Ernesto Sigmon esigmon@esigmon.com
Subject:   13-3353-A Clerk's Record
   Date:   July 2, 2015 at 2:47 PM
     To:   lrhymes@smith-county.com
    Cc:    stuart starry stuart@starrylaw.com

Linda

We are missing the following items from the record:

1) “Plaintiffs’ Motion to Reconsider its Ruling On Defendant MPF Investments, LLC D/B/A A-1 Rent All’s Traditional and No Evidence Motion
for Summary Judgment and Objections to Plaintiffs’ Summary Judgment Evidence with attached exhibits and affidavit from Dr. Samuel
Barnett” - Appearing on p. 4192 of the record (p. 3 of Plaintiffs’ Clerk Record Request).

2) "Defendant MPF Investments, LLC’s Response in Opposition to Plaintiffs’ Motion to Reconsider the Court’s Ruling on Defendant’s
Traditional and “No Evidence” Motion for Summary Judgment (filed 3/19/15)” - Item 29 of MPF’s cross designation filed June 29th.

3) 3/17/15 - "Order Denying Plaintiffs’ Motion to Reconsider the Court’s Ruling on Defendant’s Traditional and No Evidence Motion for
Summary Judgment (Texas College)."

4) 3/17/15    - "Order Denying Plaintiffs’ Emergency Motion to reopen Summary Judgment Record and Request for Leave to Supplement
Evidence”


Items 1,3 and 4 were designated by Plaintiffs but do not appear in the record. Item 2 was designated by defendant MPF but does not appear
in the record. We would like your guidance on the most efficient path to rectifying this situation and creating a full and corrected record as this
will impact our briefing deadline to the appeals court. Please advise at your earliest. Thank you.

Ernesto
________________________________________________
Ernesto Sigmon
SIGMON LAW, PLLC
Houston | Dallas
2929 Allen Parkway
Suite 200
Houston, Texas 77019
(P) 832.871.5723
(M) 214.395.1546
(F) 713.485.6056
esigmon@esigmon.com




NOTICE: This e-mail and/or attachment is for the sole use of the intended recipient(s) and may contain confidential
and/or legally privileged information. Any unauthorized review, use, disclosure or distribution of this communication is
expressly prohibited. If you are not the intended recipient, please contact the sender by reply e-mail and destroy all
copies of the original message.
  From:    Linda Rhymes lrhymes@smith-county.com
Subject:   RE: 13-3353-A Clerk's Record
   Date:   July 2, 2015 at 3:00 PM
     To:   Ernesto Sigmon esigmon@esigmon.com


Mr. Sigmon:

Can you put this on your letter heard and style it as Request for Supplemental Clerk’s Record.

Thanking you in advance,

Linda Rhymes


From: Ernesto Sigmon [mailto:esigmon@esigmon.com]
Sent: Thursday, July 02, 2015 2:48 PM
To: Linda Rhymes
Cc: stuart starry
Subject: 13-3353-A Clerk's Record
Importance: High

Linda

We are missing the following items from the record:

1) “Plaintiffs’ Motion to Reconsider its Ruling On Defendant MPF Investments, LLC D/B/A A-1
Rent All’s Traditional and No Evidence Motion for Summary Judgment and Objections to
Plaintiffs’ Summary Judgment Evidence with attached exhibits and affidavit from Dr. Samuel
Barnett” - Appearing on p. 4192 of the record (p. 3 of Plaintiffs’ Clerk Record Request).

2) "Defendant MPF Investments, LLC’s Response in Opposition to Plaintiffs’ Motion to
Reconsider the Court’s Ruling on Defendant’s Traditional and “No Evidence” Motion
for Summary Judgment (filed 3/19/15)” - Item 29 of MPF’s cross designation filed June 29th.

3) 3/17/15 - "Order Denying Plaintiffs’ Motion to Reconsider the Court’s Ruling on
Defendant’s Traditional and No Evidence Motion for Summary Judgment (Texas College)."

4) 3/17/15 - "Order Denying Plaintiffs’ Emergency Motion to reopen Summary Judgment
Record and Request for Leave to Supplement Evidence”


Items 1,3 and 4 were designated by Plaintiffs but do not appear in the record. Item 2 was
designated by defendant MPF but does not appear in the record. We would like your guidance on
the most efficient path to rectifying this situation and creating a full and corrected record as this
will impact our briefing deadline to the appeals court. Please advise at your earliest. Thank you.

Ernesto
________________________________________________
Ernesto Sigmon
SIGMON LAW, PLLC
Houston | Dallas
2929 Allen Parkway
Suite 200
Houston, Texas 77019
(P) 832.871.5723
(M) 214.395.1546
(F) 713.485.6056
esigmon@esigmon.com
  From:    Linda Rhymes lrhymes@smith-county.com
Subject:   RE: 13-3353-A Clerk's Record
   Date:   July 2, 2015 at 3:44 PM
     To:   Ernesto Sigmon esigmon@esigmon.com


Mr. Sigmon:

Is it possible for you to email a copy of the filed stamp copy of what is missing from the record.
I have checked the physical file. I will address this on Tuesday when I returned to work.

Thanking you in advance,

Linda Rhymes
Appeals Clerk
903-590-1677

From: Ernesto Sigmon [mailto:esigmon@esigmon.com]
Sent: Thursday, July 02, 2015 2:48 PM
To: Linda Rhymes
Cc: stuart starry
Subject: 13-3353-A Clerk's Record
Importance: High

Linda

We are missing the following items from the record:

1) “Plaintiffs’ Motion to Reconsider its Ruling On Defendant MPF Investments, LLC D/B/A A-1
Rent All’s Traditional and No Evidence Motion for Summary Judgment and Objections to
Plaintiffs’ Summary Judgment Evidence with attached exhibits and affidavit from Dr. Samuel
Barnett” - Appearing on p. 4192 of the record (p. 3 of Plaintiffs’ Clerk Record Request).

2) "Defendant MPF Investments, LLC’s Response in Opposition to Plaintiffs’ Motion to
Reconsider the Court’s Ruling on Defendant’s Traditional and “No Evidence” Motion
for Summary Judgment (filed 3/19/15)” - Item 29 of MPF’s cross designation filed June 29th.

3) 3/17/15 - "Order Denying Plaintiffs’ Motion to Reconsider the Court’s Ruling on
Defendant’s Traditional and No Evidence Motion for Summary Judgment (Texas College)."

4) 3/17/15 - "Order Denying Plaintiffs’ Emergency Motion to reopen Summary Judgment
Record and Request for Leave to Supplement Evidence”


Items 1,3 and 4 were designated by Plaintiffs but do not appear in the record. Item 2 was
designated by defendant MPF but does not appear in the record. We would like your guidance on
the most efficient path to rectifying this situation and creating a full and corrected record as this
will impact our briefing deadline to the appeals court. Please advise at your earliest. Thank you.

Ernesto
________________________________________________
Ernesto Sigmon
SIGMON LAW, PLLC
Houston | Dallas
2929 Allen Parkway
Suite 200
Houston, Texas 77019
(P) 832.871.5723
(M) 214.395.1546
(F) 713.485.6056
esigmon@esigmon.com
  From:    Ernesto Sigmon esigmon@esigmon.com
Subject:   Re: 13-3353-A Clerk's Record
   Date:   July 2, 2015 at 6:07 PM
     To:   Linda Rhymes lrhymes@smith-county.com
    Cc:    stuart starry stuart@starrylaw.com

Hi Linda

Absolutely. Please see the attached request correspondence and supporting files. Thanks for all your help and have an enjoyable 4th.

Best,

Ernesto




  Clerk Letter Request
     (Supp) 7.2.15




  3:17 Orders.pdf

________________________________________________
Ernesto Sigmon
SIGMON LAW, PLLC
Houston | Dallas
2929 Allen Parkway
Suite 200
Houston, Texas 77019
(P) 832.871.5723
(M) 214.395.1546
(F) 713.485.6056
esigmon@esigmon.com




NOTICE: This e-mail and/or attachment is for the sole use of the intended recipient(s) and may contain confidential
and/or legally privileged information. Any unauthorized review, use, disclosure or distribution of this communication is
expressly prohibited. If you are not the intended recipient, please contact the sender by reply e-mail and destroy all
copies of the original message.
    !
    !
    !
    !
    !
    !
    !
EXHIBIT!D!
    !
    !
    !
                                                                                                       ACCEPTED
                                                                                                   12-15-00121-CV
                                                                                      TWELFTH COURT OF APPEALS
                                                                                                    TYLER, TEXAS
                                                                                              6/29/2015 5:13:54 PM
                                                                                                     CATHY LUSK
                                                                                                            CLERK

                                        CAUSE NO. 13-3353-A

GARRY L. ROLLINS AND                                  §                 IN THE DISTRICT COURT
CARLA D. ROLLINS,                                     §
                                                      §
     Plaintiffs,                                      §
                                                      §
v.                                                    §                 SMITH COUNTY, TEXAS
                                                      §
TEXAS COLLEGE, CHRISTIAN                              §
METHODIST EPISCOPAL CHURCH                            §
AND MPF INVESTMENTS, LLC                              §
D/B/A “A-1 RENT ALL”,                                 §
                                                      §
     Defendants.                                      §                 7TH DISTRICT COURT

                               MPF INVESTMENTS, LLC’S
                   CROSS-DESIGNATION OF ITEMS FOR CLERK’S RECORD

         In addition to the items Plaintiffs and Texas College have designated, Defendant MPF

Investments, LLC d/b/a A-1 Rent All requests that the clerk’s record on appeal from this cause

would include the following additional items:

         1)        First Amended Plaintiffs’ Original Petition (filed 1/21/14).

         2)        Original Answer (filed 5/27/14).

         3)        Defendant MPF Investments, LLC’s Motion for Leave to Designate Responsible

Third Party (filed 8/12/14).

         4)        Plaintiffs’ Objection to Defendant MPF Investments, LLC’s Motion for Leave to

Designate Responsible Third Party (filed 8/25/14).

         5)        Order Granting Defendant MPF Investments, LLC’s Motion for Leave to

Designate Responsible Third Party (signed 9/2/14).

         6)        MPF Investments, LLC’s Motion to Compel Plaintiffs to Respond to Written

Discovery and Brief in Support with all attachments (filed 10/1/14).



MPF INVESTMENTS, LLC’S CROSS-DESIGNATION                                                  Page 1
OF ITEMS FOR CLERK’S RECORD
       7)      Plaintiffs’ Motion to

       Strike MPF Investments, LLC’s Designation of Responsible Third Party (filed 10/8/14).

       8)      Order on MPF Investments, LLC’s Motion to Compel Plaintiffs to Respond to

Written Discovery (signed 10/27/14).

       9)      Order Denying Plaintiffs’ Motion to Strike MPF Investments, LLC’s Designation

of Responsible Third Party (signed 10/27/14).

       10)     Defendant MPF Investments, LLC’s Response to Plaintiffs’ Motion to Strike

Responsible Third Party (filed 10/23/14).

       11)     Amended Answer (filed 11/13/14).

       12)     Supplemental Answer (filed 11/17/14).

       13)     Order Granting Summary Judgment (signed 12/9/14).

       14)     Motion for Severance (filed 12/15/14).

       15)     Agreed Motion (filed 12/30/14).

       16)     Severance (filed 1/6/15).

       17)     Order (signed 1/6/15).

       18)     MPF Investments, LLC’s Motion to Enforce Court Order on Written Discovery

and for Sanctions with all attachments (filed 1/26/15).

       19)     Defendant MPF Investments, LLC D/B/A A-1 Rent All and Texas College’s

Motion to Strike Expert Designations of Gilbert Martinez, Joe G. Gonzales, and Thomas M.

Roney (filed 1/26/15).

       20)     Plaintiffs’ Response to Defendant MPF Investments, LLC D/B/A “A-1 Rent All”

and Texas College’s Motion to Strike Expert Designations of Gilbert Martinez, Joe G. Gonzales,

and Thomas M. Roney (filed 2/3/15).


MPF INVESTMENTS, LLC’S CROSS-DESIGNATION                                                Page 2
OF ITEMS FOR CLERK’S RECORD
       21)    Defendant MPF Investments, LLC D/B/A A-1 Rent All and Texas College’s

Reply to Plaintiffs’ Response to Motion to Strike Retained Experts Martinez, Gonzales, and

Roney (filed 2/6/15).

       22)    Plaintiffs’ Reply to Defendants’ Reply Regarding Defendant MPF Investments,

LLC D/B/A “A-1 Rent All” and Texas College’s Motion to Strike Expert Designations of Gilbert

Martinez, Joe G. Gonzales, and Thomas M. Roney (filed 2/9/15).

       23)    Defendant MPF Investments, LLC D/B/A “A-1 Rent All”’s Second Amended

Answer (filed 2/10/15).

       24)    Defendant MPF Investments, LLC’s Reply to Plaintiffs’ Response to Motion to

Enforce Court Order on Written Discovery and for Sanctions with attachments (filed 2/13/15).

       25)    MPF Investments, LLC’s Reply to Plaintiffs’ Response to Traditional and No-

Evidence Motion for Summary Judgment and Objections to Plaintiffs’ Summary Judgment

Evidence with attachments (filed 2/13/15).

       26)    Response (filed 2/10/15).

       27)    Order on Defendant MPF Investments, LLC D/B/A A-1 Rent All and Texas

College’s Motion to Strike Expert Designations of Gilbert Martinez, Joe G. Gonzales, and

Thomas M. Roney (signed 2/19/15).

       28)    Defendant MPF Investments, LLC’s Response in Opposition to Plaintiffs’

Emergency Motion to Reopen Summary Judgment Record and Request for Leave to Supplement

Evidence with attachments. (filed 3/12/15).

       29)    Defendant MPF Investments, LLC’s Response in Opposition to Plaintiffs’ Motion

to Reconsider the Court’s Ruling on Defendant’s Traditional and “No Evidence” Motion for

Summary Judgment (filed 3/19/15).


MPF INVESTMENTS, LLC’S CROSS-DESIGNATION                                                 Page 3
OF ITEMS FOR CLERK’S RECORD
      30)    A bill of costs.

                                    Respectfully submitted,

                                    MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.


                                    By: /s/ Levon G. Hovnatanian
                                       Levon G. Hovnatanian
                                       Texas Bar No. 10059825
                                       hovnatanian@mdjwlaw.com
                                    808 Travis, 20th Floor
                                    Houston, Texas 77002
                                    (713) 632-1700 – Telephone
                                    (713) 222-0101 – Facsimile

                                    By: /s/ Todd M. Lonergan
                                       Todd M. Lonergan
                                       Texas Bar No. 12513700
                                       lonergan@mdjwlaw.com
                                    808 Travis, 20th Floor
                                    Houston, Texas 77002
                                    (713) 632-1700 – Telephone
                                    (713) 222-0101 – Facsimile

                                    By: /s/ Ryan K. Geddie
                                       Ryan K. Geddie
                                       Texas Bar No. 24055541
                                       geddie@mdjwlaw.com
                                    Tollway Plaza One
                                    16000 N. Dallas Parkway, Suite 800
                                    Dallas, Texas 75248
                                    (214) 420-5500 – Telephone
                                    (214) 420-5501 – Facsimile

                                    ATTORNEYS FOR APPELLEE
                                    MPF INVESTMENTS, LLC D/B/A "A-1 RENT ALL"




MPF INVESTMENTS, LLC’S CROSS-DESIGNATION                                          Page 4
OF ITEMS FOR CLERK’S RECORD
                                  CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing MPF
Investments, LLC’s Cross-Designation of Items for Clerk’s Record has been forwarded to the
individuals listed below, by the methods indicated, on this 29th day of June, 2015.

Ernesto D. Sigmon
WALKER SIGMON
416 West Saulnier Street
Houston, Texas 77019
(via e-filing and e-mail at esigmon@esigmon.com)
(Attorney for appellants Garry L. Rollins and Carla D. Rollins)

Trey Yarbrough
YARBROUGH WILCOX GUNTER, PLLC
100 East Ferguson, Suite 1015
Tyler, Texas 75702
(via e-filing and e-mail at Trey@yw-lawfirm.com)
(Attorney for appellee Texas College)

Ms. Lois Rogers, District Clerk
SMITH COUNTY
100 N. Broadway Avenue
Tyler, TX 75202
(via e-filing and U.S. Mail)

Ms. Cathy Lusk, Clerk
TWELFTH COURT OF APPEALS
1517 West Front Street
Suite 354
Tyler, Texas 75702
(via e-filing)

                                            /s/ Levon G. Hovnatanian
                                            Levon G. Hovnatanian




MPF INVESTMENTS, LLC’S CROSS-DESIGNATION                                            Page 5
OF ITEMS FOR CLERK’S RECORD
Exhibit  “B”
                                                                                                                                 FILE COPY




CHIEF JUSTICE                                                                                                                   CLERK
JAMES T. WORTHEN                                                                                                                CATHY S. LUSK
                                               TWELFTH COURT OF APPEALS
JUSTICES                                                                                                                        CHIEF STAFF ATTORNEY
BRIAN HOYLE                                                                                                                     MARGARET HUSSEY
GREG NEELEY



         July 8, 2015


         Mr. Ernesto Sigmon                                                          Mr. Gregory D. Smith
         Walker Sigmon                                                               Ramey & Flock, PC
         416 W. Saulnier Street                                                      100 East Ferguson
         Houston, TX 77019                                                           Suite 500
         * DELIVERED VIA E-MAIL *                                                    Tyler, TX 75702
                                                                                     * DELIVERED VIA E-MAIL *
         Mr. Levon G. Hovnatanian
         Martin, Disiere & Jefferson & Wisdom, LLP
         808 Travis, Suite 1800
         Houston, TX 77002
         * DELIVERED VIA E-MAIL *

         RE:        Case Number:                            12-15-00121-CV
                    Trial Court Case Number:                13-3353-A

         Style: Garry L. Rollins and Carla D. Rollins
                v.
                Texas College and MPF Investments, LLC d/b/a "A-1 Rent All"

         You are hereby notified that in the above-described case, the following decision and order was
         this day made and entered by this Court:

         "THIS DAY came on to be considered Appellants’ Motion for Extension of Time to File Brief
         herein; and the same being inspected, it is ORDERED that said motion be, and hereby is,
         GRANTED, and that the time for filing the Appellants’ brief be extended to and including
         August 10, 2015."

         Very truly yours,

         CATHY S. LUSK, CLERK


         By:_____________________________
            Katrina McClenny, Chief Deputy Clerk


                          1517 WEST FRONT STREET • SUITE 354 • TYLER, TX 75702 • TEL: 903-593-8471 • FAX: 903-593-2193
  Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                              Zandt and Wood Counties
                                                         http://www.txcourts.gov/12thcoa.aspx
                                                                                                                    FILE COPY




             1517 WEST FRONT STREET • SUITE 354 • TYLER, TX 75702 • TEL: 903-593-8471 • FAX: 903-593-2193
Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith,
                                         Trinity, Upshur, Van Zandt and Wood Counties
                                            http://www.txcourts.gov/12thcoa.aspx
Exhibit  “C”
                            TRIAL COURT OFFICIAL’S
                  REQUEST FOR EXTENSION OF TIME TO FILE RECORD
            Fax to Cathy S. Lusk, 12th Court of Appeals, Tyler, TX. Fax # (903) 593-2193

                                                                                                    FILED  IN
Court of Appeals No. (If Known): 12-15-00121-CV                             12th  COURT  OF  APPEALS
                                                                                            TYLER,  TEXAS
Trial Court Style: GARRY L. ROLLINS AND CARLA D. ROLLINS VS                TEXAS
                                                                            7/22/2015  9:49:01  AM  COLLEGE AND
MPF INVESTMENTS, LLC D/B/A “A-1 RENT ALL”                                                   CATHY  S.  LUSK
                                                                                                            Clerk
Trial Court & County:       7TH
      Trial Court No.:      13-3353-A

Date Trial Clerk’s Record Originally Due:        06/22/2015

Date Court Reporter’s/Recorder’s Record Originally Due:
Anticipated Number of Pages of Record:       29 VOLUMES

I am responsible for preparing a record in this appeal but I am unable to file the record by the original
due date for the following reason(s): (check all that apply – attach additional pages if necessary)


       To the best of my knowledge, the Appellant has made no claim of indigence and has failed to
       either pay the required fee or to make arrangements to pay the fee for preparing the record.


       My duties listed below preclude working on this record:


x      Other, (Explain) : DUE TO UNFORSEEN REASONS, I HAVE BEEN OUT AND UNABLE TO COMPLETE THE RECORD.

I anticipate this record will be completed and forwarded to the 12th Court of Appeals by 08-30-2015,
And I hereby request an additional 45 days within which to prepare the record.
TEX.R.APP.P.37.3.

In compliance with TEX.R.APP.P.9.5(e), I certify that a copy of this notice has been served on counsel
for all parties to the Trial Court’s judgment or order being appealed. I further certify by my signature
below that the information contained in this notice is true and within my personal knowledge.

Date: 05-12-15                                    /S/ LINDA RHYMES
                                                 /S/ LINDA RHYMES

Office Phone Number:        903-590-1772                LINDA RHYMES
                                                        (Printed Name)

                                                          APPEALS CLERK
                                                         (Official Title)



TEXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:
        Certificate requirements: A certificate of service must be signed by the person who made
                                  the service and must state:

        (1) the date and manner of service;
        (2) the name and address of each person served; and
        (3) if the person served is a party’s attorney, the name of the party represented by that
            attorney.


The following parties have been served with a copy of this document:

Lead Counsel for APPELLANT(S):                        Lead Counsel for APPELLEE(S):

Name:            ERNESTO SIGMON.                      Name:            MR. TREY YARBROUGH

Address:         SIGMON LAW, PLLC                     Address:         YARBROUGH WILCOX, PLLC
                 2929 ALLEN PARKWAY                                    100 E. FERGUSON, STE. 1015
                 HOUSTON, TEXAS 77019                                  TYLER, TEXAS 75702


Phone #:         832.871.5723                         Phone #:         903.595.3111 FAX 903.595.0191
                 214.395.1546
Attorney For:    GARRY L. ROLLINS AND                 Attorney For:    TEXAS COLLEGE
                 CARLA ROLLINS

                                                      Name:            RYAN K. GEDDIE
                                                                       MARTIN, DISIERE,
                                                                      JEFFERSON & WISDOM, LLP
                                                                      TOLLWAY PLAZA ONE
                                                                      16000 N. DALLAS PARKWAY,
                                                                      SUITE. 800
                                                                      DALLAS, TEXAS 75248
                                                      Phone #:        214.420.5500 FAX 214.420.5501

                                                     Attorney For:    MPF INVESTMENTS, LLC D/B/A
                                                                      “A1-RENT ALL”
Exhibit  “D”
                                                                                                                                 FILE COPY




CHIEF JUSTICE                                                                                                                   CLERK
JAMES T. WORTHEN                                                                                                                CATHY S. LUSK
                                               TWELFTH COURT OF APPEALS
JUSTICES                                                                                                                        CHIEF STAFF ATTORNEY
BRIAN HOYLE                                                                                                                     MARGARET HUSSEY
GREG NEELEY



         July 30, 2015


         Ms. Lois Rogers
         District Clerk, Smith County
         Courthouse, Suite 204
         100 North Broadway Avenue
         Tyler, TX 75702-7201
         * DELIVERED VIA E-MAIL *

         RE:        Case Number:                            12-15-00121-CV
                    Trial Court Case Number:                13-3353-A

         Style: Garry L. Rollins and Carla D. Rollins
                v.
                Texas College and MPF Investments, LLC d/b/a "A-1 Rent All"

         You are hereby notified that in the above-described case, the following decision and order was
         this day made and entered by this Court:

         "THIS DAY came on to be considered the Clerk's Request for Extension of Time to File the
         Corrected Record herein; and the same being inspected, it is ORDERED that said request be,
         and hereby is, GRANTED, and the time for filing the corrected clerk's record be extended to and
         including August 31, 2015."

         Very truly yours,

         CATHY S. LUSK, CLERK


         By:_____________________________
            Katrina McClenny, Chief Deputy Clerk


         CC:         Mr. Ernesto Sigmon (DELIVERED VIA E-MAIL)
                     Mr. Gregory D. Smith (DELIVERED VIA E-MAIL)
                     Mr. Levon G. Hovnatanian (DELIVERED VIA E-MAIL)


                          1517 WEST FRONT STREET • SUITE 354 • TYLER, TX 75702 • TEL: 903-593-8471 • FAX: 903-593-2193
  Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                              Zandt and Wood Counties
                                                         http://www.txcourts.gov/12thcoa.aspx
Exhibit  “E”
                             SIGMON LAW, PLLC
                                  2929 Allen Parkway - Suite 200
                                        Houston, TX 77019
                              (Tel) 214.395.1546 · (Fax) 713.485.6056
                                      esigmon@esigmon.com


                                           July 2, 2015

VIA EMAIL
Linda Rhymes
Smith County District Clerk - Appeals
100 North Broadway
Room 204
Tyler, Texas 75702


Re:            Formal Request to Supplement the Clerk’s Record in Gary L. Rollins and Carla
               D. Rollins v. Texas College et. al., in the 7th Judicial District of Smith, County
               Texas.

Dear Ms. Rhymes:

On May 8th, 2015 our office filed a request for mandatory items to be included in the Clerk’s
record of this matter. We recently discovered that the following items are missing from the
record:

       1) “Plaintiffs’ Motion to Reconsider its Ruling On Defendant MPF
       Investments, LLC D/B/A A-1 Rent All’s Traditional and No Evidence
       Motion for Summary Judgment and Objections to Plaintiffs’ Summary
       Judgment Evidence” (with attached exhibits and affidavit from Dr. Samuel
       Barnett)

       2) "Defendant MPF Investments, LLC’s Response in Opposition to
       Plaintiffs’ Motion to Reconsider the Court’s Ruling on Defendant’s
       Traditional and “No Evidence” Motion for Summary Judgment”

       3) "Order Denying Plaintiffs’ Motion to Reconsider the Court’s Ruling on
       Defendant’s Traditional and No Evidence Motion for Summary Judgment
       (Texas College)"

       4) "Order Denying Plaintiffs’ Emergency Motion to reopen Summary
       Judgment Record and Request for Leave to Supplement Evidence”

Item #1 was electronically filed on March 2, 2015. While I did not save a file stamped copy of
the lead document once accepted, I am including a screen shot of the accepted submission for
ease of reference (unfortunately the links to the actual documents have expired). Please note that
the exhibits to the motion are also listed below:

______________________________________________________________________________
Counsel Geddie Ltr 8.12.14
Ms. Linda Rhymes
July 2, 2015
Page 2 of 3




Item #2 was cross-designated by defendant MPF on June 29, 2015 but does not appear in the
record.

Items #3 and #4 are attached for reference as requested (filed stamped photocopies taken from
our file).

Pursuant to Texas Rule of Appellate Procedure 34.5, this correspondence serves as a formal
request that you prepare, certify and file in the appellate court a supplement containing the
omitted items referenced above.

We greatly appreciate your assistance in this matter. Please do not hesitate if you have any
questions or concerns. Thank you in advance.

Sincerely,

/s/Ernesto D. Sigmon
Ernesto D. Sigmon
Sigmon Law, PLLC
2929 Allen Parkway
Suite 200
Houston, TX 77019

Attorney for Plaintiffs/Appellants
______________________________________________________________________________
Clerk Ltr 7.2.15
Exhibit  “F”
                                                                                                       ACCEPTED
                                                                                                   12-15-00121-CV
                                                                                      TWELFTH COURT OF APPEALS
                                                                                                    TYLER, TEXAS
                                                                                              6/29/2015 5:13:54 PM
                                                                                                     CATHY LUSK
                                                                                                            CLERK

                                        CAUSE NO. 13-3353-A

GARRY L. ROLLINS AND                                  §                 IN THE DISTRICT COURT
CARLA D. ROLLINS,                                     §
                                                      §
     Plaintiffs,                                      §
                                                      §
v.                                                    §                 SMITH COUNTY, TEXAS
                                                      §
TEXAS COLLEGE, CHRISTIAN                              §
METHODIST EPISCOPAL CHURCH                            §
AND MPF INVESTMENTS, LLC                              §
D/B/A “A-1 RENT ALL”,                                 §
                                                      §
     Defendants.                                      §                 7TH DISTRICT COURT

                               MPF INVESTMENTS, LLC’S
                   CROSS-DESIGNATION OF ITEMS FOR CLERK’S RECORD

         In addition to the items Plaintiffs and Texas College have designated, Defendant MPF

Investments, LLC d/b/a A-1 Rent All requests that the clerk’s record on appeal from this cause

would include the following additional items:

         1)        First Amended Plaintiffs’ Original Petition (filed 1/21/14).

         2)        Original Answer (filed 5/27/14).

         3)        Defendant MPF Investments, LLC’s Motion for Leave to Designate Responsible

Third Party (filed 8/12/14).

         4)        Plaintiffs’ Objection to Defendant MPF Investments, LLC’s Motion for Leave to

Designate Responsible Third Party (filed 8/25/14).

         5)        Order Granting Defendant MPF Investments, LLC’s Motion for Leave to

Designate Responsible Third Party (signed 9/2/14).

         6)        MPF Investments, LLC’s Motion to Compel Plaintiffs to Respond to Written

Discovery and Brief in Support with all attachments (filed 10/1/14).



MPF INVESTMENTS, LLC’S CROSS-DESIGNATION                                                  Page 1
OF ITEMS FOR CLERK’S RECORD
       7)      Plaintiffs’ Motion to

       Strike MPF Investments, LLC’s Designation of Responsible Third Party (filed 10/8/14).

       8)      Order on MPF Investments, LLC’s Motion to Compel Plaintiffs to Respond to

Written Discovery (signed 10/27/14).

       9)      Order Denying Plaintiffs’ Motion to Strike MPF Investments, LLC’s Designation

of Responsible Third Party (signed 10/27/14).

       10)     Defendant MPF Investments, LLC’s Response to Plaintiffs’ Motion to Strike

Responsible Third Party (filed 10/23/14).

       11)     Amended Answer (filed 11/13/14).

       12)     Supplemental Answer (filed 11/17/14).

       13)     Order Granting Summary Judgment (signed 12/9/14).

       14)     Motion for Severance (filed 12/15/14).

       15)     Agreed Motion (filed 12/30/14).

       16)     Severance (filed 1/6/15).

       17)     Order (signed 1/6/15).

       18)     MPF Investments, LLC’s Motion to Enforce Court Order on Written Discovery

and for Sanctions with all attachments (filed 1/26/15).

       19)     Defendant MPF Investments, LLC D/B/A A-1 Rent All and Texas College’s

Motion to Strike Expert Designations of Gilbert Martinez, Joe G. Gonzales, and Thomas M.

Roney (filed 1/26/15).

       20)     Plaintiffs’ Response to Defendant MPF Investments, LLC D/B/A “A-1 Rent All”

and Texas College’s Motion to Strike Expert Designations of Gilbert Martinez, Joe G. Gonzales,

and Thomas M. Roney (filed 2/3/15).


MPF INVESTMENTS, LLC’S CROSS-DESIGNATION                                                Page 2
OF ITEMS FOR CLERK’S RECORD
       21)    Defendant MPF Investments, LLC D/B/A A-1 Rent All and Texas College’s

Reply to Plaintiffs’ Response to Motion to Strike Retained Experts Martinez, Gonzales, and

Roney (filed 2/6/15).

       22)    Plaintiffs’ Reply to Defendants’ Reply Regarding Defendant MPF Investments,

LLC D/B/A “A-1 Rent All” and Texas College’s Motion to Strike Expert Designations of Gilbert

Martinez, Joe G. Gonzales, and Thomas M. Roney (filed 2/9/15).

       23)    Defendant MPF Investments, LLC D/B/A “A-1 Rent All”’s Second Amended

Answer (filed 2/10/15).

       24)    Defendant MPF Investments, LLC’s Reply to Plaintiffs’ Response to Motion to

Enforce Court Order on Written Discovery and for Sanctions with attachments (filed 2/13/15).

       25)    MPF Investments, LLC’s Reply to Plaintiffs’ Response to Traditional and No-

Evidence Motion for Summary Judgment and Objections to Plaintiffs’ Summary Judgment

Evidence with attachments (filed 2/13/15).

       26)    Response (filed 2/10/15).

       27)    Order on Defendant MPF Investments, LLC D/B/A A-1 Rent All and Texas

College’s Motion to Strike Expert Designations of Gilbert Martinez, Joe G. Gonzales, and

Thomas M. Roney (signed 2/19/15).

       28)    Defendant MPF Investments, LLC’s Response in Opposition to Plaintiffs’

Emergency Motion to Reopen Summary Judgment Record and Request for Leave to Supplement

Evidence with attachments. (filed 3/12/15).

       29)    Defendant MPF Investments, LLC’s Response in Opposition to Plaintiffs’ Motion

to Reconsider the Court’s Ruling on Defendant’s Traditional and “No Evidence” Motion for

Summary Judgment (filed 3/19/15).


MPF INVESTMENTS, LLC’S CROSS-DESIGNATION                                                 Page 3
OF ITEMS FOR CLERK’S RECORD
      30)    A bill of costs.

                                    Respectfully submitted,

                                    MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.


                                    By: /s/ Levon G. Hovnatanian
                                       Levon G. Hovnatanian
                                       Texas Bar No. 10059825
                                       hovnatanian@mdjwlaw.com
                                    808 Travis, 20th Floor
                                    Houston, Texas 77002
                                    (713) 632-1700 – Telephone
                                    (713) 222-0101 – Facsimile

                                    By: /s/ Todd M. Lonergan
                                       Todd M. Lonergan
                                       Texas Bar No. 12513700
                                       lonergan@mdjwlaw.com
                                    808 Travis, 20th Floor
                                    Houston, Texas 77002
                                    (713) 632-1700 – Telephone
                                    (713) 222-0101 – Facsimile

                                    By: /s/ Ryan K. Geddie
                                       Ryan K. Geddie
                                       Texas Bar No. 24055541
                                       geddie@mdjwlaw.com
                                    Tollway Plaza One
                                    16000 N. Dallas Parkway, Suite 800
                                    Dallas, Texas 75248
                                    (214) 420-5500 – Telephone
                                    (214) 420-5501 – Facsimile

                                    ATTORNEYS FOR APPELLEE
                                    MPF INVESTMENTS, LLC D/B/A "A-1 RENT ALL"




MPF INVESTMENTS, LLC’S CROSS-DESIGNATION                                          Page 4
OF ITEMS FOR CLERK’S RECORD
                                  CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing MPF
Investments, LLC’s Cross-Designation of Items for Clerk’s Record has been forwarded to the
individuals listed below, by the methods indicated, on this 29th day of June, 2015.

Ernesto D. Sigmon
WALKER SIGMON
416 West Saulnier Street
Houston, Texas 77019
(via e-filing and e-mail at esigmon@esigmon.com)
(Attorney for appellants Garry L. Rollins and Carla D. Rollins)

Trey Yarbrough
YARBROUGH WILCOX GUNTER, PLLC
100 East Ferguson, Suite 1015
Tyler, Texas 75702
(via e-filing and e-mail at Trey@yw-lawfirm.com)
(Attorney for appellee Texas College)

Ms. Lois Rogers, District Clerk
SMITH COUNTY
100 N. Broadway Avenue
Tyler, TX 75202
(via e-filing and U.S. Mail)

Ms. Cathy Lusk, Clerk
TWELFTH COURT OF APPEALS
1517 West Front Street
Suite 354
Tyler, Texas 75702
(via e-filing)

                                            /s/ Levon G. Hovnatanian
                                            Levon G. Hovnatanian




MPF INVESTMENTS, LLC’S CROSS-DESIGNATION                                            Page 5
OF ITEMS FOR CLERK’S RECORD